 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    ARTAK SARGSYAN,                         )      NO. CV 18-794-JVS (AGR)
12                                            )
                  Plaintiff,                  )
13                                            )
                          v.                  )      ORDER OF DISMISSAL
14                                            )
      TWIN TOWERS CORRECTIONAL                )
15    FACILITY,                               )
                                              )
16                Defendants.                 )
                                              )
17                                            )

18           On October 26, 2018, the Court dismissed Plaintiff’s First Amended

19   Complaint with leave to file a Second Amended Complaint within 30 days after

20   entry of the order. The Court warned Plaintiff that failure to file a timely Second

21   Amended Complaint may result in dismissal of the complaint. (Dkt. No. 8.)

22           On November 5, 2018, the Order was returned by the postal service marked,

23   “Released” and dated “10-29." (Dkt. No. 9.) The Court located Plaintiff in the

24   Wasco State Prison and re-mailed him the Order, Dkt. No. 8, on November 15,

25   2018.

26           Plaintiff failed to file a Second Amended Complaint or request an extension

27   of time to do so.

28
 1       Accordingly, IT IS ORDERED that this action is DISMISSED.
 2
 3        IT IS SO ORDERED.
 4
 5
 6   DATED: December 20, 2018          __________________________________
                                                  JAMES V. SELNA
 7                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
